Name: Council Implementing Regulation (EU) 2015/2044 of 16 November 2015 implementing Article 13 of Regulation (EU) No 356/2010 imposing certain specific restrictive measures directed against certain natural or legal persons, entities or bodies, in view of the situation in Somalia
 Type: Implementing Regulation
 Subject Matter: Africa;  civil law;  international affairs
 Date Published: nan

 17.11.2015 EN Official Journal of the European Union L 300/3 COUNCIL IMPLEMENTING REGULATION (EU) 2015/2044 of 16 November 2015 implementing Article 13 of Regulation (EU) No 356/2010 imposing certain specific restrictive measures directed against certain natural or legal persons, entities or bodies, in view of the situation in Somalia THE COUNCIL OF THE EUROPEAN UNION, Having regard to the Treaty on the Functioning of the European Union, Having regard to Council Regulation (EU) No 356/2010 of 26 April 2010 imposing certain specific restrictive measures directed against certain natural or legal persons, entities or bodies, in view of the situation in Somalia (1), and in particular Article 13 thereof, Having regard to the proposal from the High Representative of the Union for Foreign Affairs and Security Policy, Whereas: (1) On 26 April 2010, the Council adopted Regulation (EU) No 356/2010. (2) On 11 March 2014, the United Nations Security Council Committee established pursuant to United Nations Security Council Resolution (UNSCR) 751 (1992) and UNSCR 1907 (2009) deleted one person from the list of persons subject to the restrictive measures set out in paragraphs 1, 3 and 7 of UNSCR 1844 (2008). (3) Annex I to Regulation (EU) No 356/2010 should therefore be amended accordingly, HAS ADOPTED THIS REGULATION: Article 1 Annex I to Regulation (EU) No 356/2010 is amended in accordance with the Annex to this Regulation. Article 2 This Regulation shall enter into force on the date following that of its publication in the Official Journal of the European Union. This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Brussels, 16 November 2015. For the Council The President F. MOGHERINI (1) OJ L 105, 27.4.2010, p. 1. ANNEX The entry for the following person is deleted from Annex I to Regulation (EU) No 356/2010: Jim'ale, Ali Ahmed Nur